DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections and specification objections are necessitated. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) and § 112(b) are necessitated by Applicant’s amendments. 
New grounds of rejection under 35 U.S.C. § 102 and 103 are necessitated by Applicant’s amendments. 

Specification
The disclosure is objected to because of the following informalities: Table 1 (Para. 0040) is not legible. Examiner suggests resubmitting Table 1 to more clearly display the information.  Appropriate correction is required.

Claim Objections
Claims 14, and 16-20 are objected to because of the following informalities: 
Claim 14: please add a colon to line 2 after comprising to recite “a method comprising:” and add and behind line 4 to recite “between about 0.5 and 5 nanometers; and”.
Claim 14, line 3: please amend to recite “[[the]]a thickness”
Claims 16-20: please amend the preambles to recite “The macromolecule analysis component of claim 14”. 
Claim 25, line 6: please amend to recite “from about 0.3 [[and]]to about 5 nanometers”. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-20, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 14 and claim 25 recite the new limitations “wherein the ablated portions of the membrane are formed essentially of amorphous silicon essentially free of nitrogen” and “the thinned region being formed essentially of amorphous silicon that is essentially free of nitrogen”. Applicant argued in an interview on 09/17/2020 that Figure 1F provided support for this new limitation wherein the plot shows points a point at a N:Si ration of <0.1 where the substance has a silicon signal but no N signal. However, a review of the instant specification conflicts with Figure 1F and indicates that the substance is not “essentially free of nitrogen” as claimed. MPEP 2173.05(b)(III) provides guidance for interpreting the language “essentially free” wherein a substance being “essentially free of alkali metal” was interpreted by the courts as definite wherein the specification provides guidelines and examples that are sufficient to enable a person of ordinary skill in the art to draw a line between unavoidable impurities 3N4 (N:Si = 1.3) at the beginning of the thinning process and diminishes down to 0.1 for the highest electron dose, indicating a drop of more than 90% in the content of N with respect to Si in the membrane”. This paragraph suggests that “more than 90%” of the nitrogen has been removed, which is certainly not “essentially free of nitrogen” as claimed. One skilled in the art would not interpret a material that retains 9% of an initial nitrogen content to be “essentially free” of nitrogen. Claims 16-20 and claims 26-28 are further rejected by virtue of their dependence upon claims 14 and 25, respectively, and because they fail to cure the deficiencies of their independent claim. 

The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-20, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 14 and claim 25 recite the new limitations “wherein the ablated portions of the membrane are formed essentially of amorphous silicon essentially free of nitrogen” and “the thinned region being formed essentially of amorphous silicon that is essentially free of nitrogen”. The term “essentially free” is a relative term which renders the claim indefinite.  The term "essentially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As discussed previously with regards to the 112(a) rejection, the term “essentially free” was rendered definite by the courts when the instant specification provides sufficient guidelines and examples to ascertain the level of “free” that is “essentially free”. However, Para. 0035 of the instant specification suggests that “The sputtering rate is faster for N than for Si. Thus, the irradiation process results in thinned membranes of mostly amorphous silicon (a-Si)”. In reference to Figure 1F, Para. 0038 suggests that “[t]he ratio approximates the expected value for Si3N4 (N:Si = 1.3) at the beginning of the thinning process and diminishes down to 0.1 for the highest Claims 16-20 and claims 26-28 are further rejected by virtue of their dependence upon claims 14 and 25, respectively, and because they fail to cure the deficiencies of their independent claim. For purposes of compact prosecution, the limitation “essentially of amorphous silicon essentially free of nitrogen” is being interpreted by BRI to mean “mostly amorphous silicon” as outlined in the instant specification.
Claim 25 recites “the at least one thinned region” in line 7. There is insufficient antecedent basis for this limitation in the claim. Line 3 has previously recited “a thinned region” (singular) rather than “at least one thinned region” (singular or plural) and thus the term lacks antecedence. The Examiner suggests amending line 3 to recite “the silicon nitride membrane comprising at least one thinned region”. Claims 26-28 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 25. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (M-Y Wu, D Krapf, M Zandbergen, H Zandbergen, Formation of nanopores in a SiN/SiO2 membrane with an electron beam, Appl. Phys. Lett. 87 (2005) 113106). Evidentiary support further provided by Liebes et al. (Y Liebes, B Hadad, N Ashkenasy, Effects of electrons on the shape of nanopores prepared by focused electron beam induced etching, Nanotechnology 22 (2011) 285303), and/or the instant specification. 
Regarding claim 25, Wu discloses a macromolecule analysis component (a solid state nanopore membrane that can be used for DNA size determinations and sequencing [Pg. 1, Left Col., Para. 2]), comprising:
a silicon nitride membrane (SiN membrane [abstract; Pg. 1, Right Col., Para. 3]),
the silicon nitride membrane comprising a thinned region (the SiN membrane was thinned using STEM such that the membrane has a thickness that tapers down towards the nanopore [Pg. 1, Right Col., Para. 3 through Pg. 2, Left Col., Para. 1; Fig. 1]),
the thinned region having a thickness of from about 0.3 to about 5 nanometers (the membrane has a thickness that tapers down towards the nanopore wherein the thickness profile towards the nanopore narrows to between 0.3 and 5 nm in thickness [Pg. 1, Right Col., Para. 3 through Pg. 2, Left Col., Para. 1; Fig. 1; Note: the thinned region tapers to zero thickness at the 
the at least one thinned region having a nanopore extending therethrough (the nanoscale holes were drilled in the membrane using an electron microscope [Pg. 1, Right Col., Para. 3 through Pg. 2, Left Col., Para. 1; Fig. 1]).
Regarding the limitation wherein the thinned region of the membrane is “formed essentially of amorphous silicon that is essentially free of nitrogen”, this limitation is an inherent property of SiN membranes that have been irradiated to form nanopores using an electron beam. Liebes teaches that “low energy electron beams of a scanning electron microscope changes the chemical content of the surface by the reduction of silicon nitride and the release of nitrogen that accompanies this event” and that “the formation of nanopores by the FEBIE process involves electron beam induced reduction of silicon nitride into silicon” [Pg. 2, Col. 1, Para. 2; Pg. 3, Col. 1, Para. 3]. This position is also supported by the instant specification Para. 0035 wherein it is stated that “Irradiation with a 200 keV-beam causes sputtering of N and Si atoms and, in our experiments, this loss of mass was observed and quantified as a drop in the intensities of the HAADF STEM image and the EELS spectrum. The sputtering rate is faster for N than for Si. Thus, the irradiation process resulted in thinned membranes of mostly amorphous silicon (a-Si)” [Para. 0035]. Given that Wu also teaches the use of a STEM to form the “thinned region” and also irradiates at a voltage of 200 keV to formed the thinned region, it is the Examiners position that the formation of the nanopore using an electron beam as disclosed by Wu inherently meets the limitation wherein thinned 
Regarding claim 26, Wu further discloses wherein the nanopore has a diameter of from about 1/3 the thickness of the thinned region to about the thickness of the thinned region (the thickness of the thinned region tapers to zero at the nanopore and therefore the nanopore diameter would necessarily have a thickness of equal to the tapered region or about 1/3 the thickness of the thinned region somewhere along the tapered region [see Fig. 1]). 
Regarding claim 28, Wu further discloses wherein the silicon nitride membrane has a thickness of from about 20 nm to about 100 nm (the SiN membrane is 20 nm thick [Pg. 1, Right Col., Para. 3]). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 14, 16-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (M-Y Wu, D Krapf, M Zandbergen, H Zandbergen, Formation of nanopores in a SiN/SiO2 membrane with an electron beam, Appl. Phys. Lett. 87 (2005) 113106) in view of Drndic et al. (US 2013/0092541 A1). Evidentiary support further provided by Liebes et al. (Y Liebes, B Hadad, N Ashkenasy, Effects of electrons on the shape of nanopores prepared by focused electron beam induced etching, Nanotechnology 22 (2011) 285303), and/or the instant specification. 
Regarding claim 14, Wu discloses a macromolecule analysis component (a solid state nanopore membrane that can be used for DNA size determinations and sequencing [Pg. 1, Left Col., Para. 2]), comprising a nanoporous silicon nitride membrane (SiN membrane with nanopores formed in the membrane [abstract; Pg. 1, Right Col., Para. 3]) prepared by a method comprising:
ablating portions of at least one side of the membrane with an electron beam to reduce a thickness of the portions to between 0.5 and 5 nanometers (the SiN membrane was thinned using STEM such that the membrane has a thickness that tapers down towards the nanopore wherein the thickness profile towards the nanopore narrows to between 0.5 and 5 nm [Pg. 1, Right Col., Para. 3 through Pg. 2, Left Col., Para. 1; Fig. 1; Note: the thinned region tapers to zero thickness at the nanopore and thus necessarily has a region with a thickness of between 0.5 to 5 nm as shown in the thickness profile in Fig. 1]); and
penetrating the ablated portions of the membrane with an electron beam to form a nanopore extended through the ablated portions of the membrane (the nanoscale holes were drilled in the membrane using an electron microscope [Pg. 1, Right Col., Para. 3 through Pg. 2, Left Col., Para. 1; Fig. 1]).
Although Wu discloses at various instances wherein nanoscale “holes” were drilled in the membrane, Wu does not appear to disclose wherein multiple regions of the same membrane are thinned/penetrated to form nanopores and thus fails to expressly teach ablating “portions” of the membrane and penetrating the ablated portions to form “nanopores”. 
Drndic discloses a solid state nanopore device for analyzing DNA [abstract; Paras. 0004-0006] wherein the membrane device can be formed to have a single nanopore or multiple nanopores wherein the arrayed pores are suitably spaced far enough apart from one another so as to avoid cross-talk between neighboring pores [Para. 0030, 0038, 0138, 0294; Figs. 10, 18a-d, 50, 58a-59b]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed multiple thinned regions/nanopores in the membrane of Wu because Drndic teaches that DNA sequencing membranes can have a single pore in the membrane or multiple pores as long as the arrayed pores are suitably spaced apart so as to avoid cross-talk between neighboring pores and such modification would provide the obvious and predictable result of enabling the simultaneous detection of more than one analyte through the plural nanopores. Furthermore, to incorporate the multiple thinned regions/nanopores instead of only one thinned region/nanopore in the silicon nitride membrane of Wu would constitute a mere duplication of parts that would yield the predictable result of enabling the simultaneous detection of multiple analytes through the plural nanopores. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 
Regarding the limitation wherein the ablated portions of the membrane “are formed essentially of amorphous silicon essentially free of nitrogen”, this limitation is an inherent property of SiN membranes that have been irradiated to form nanopores using an electron beam. Liebes teaches that “low energy electron beams of a scanning electron microscope changes the chemical content of the surface by the reduction of 
Regarding claim 16, Wu further discloses wherein each of said ablated portions comprises one nanopore (the nanopore is formed in the thinned region [Fig. 1]). 
Regarding claim 17, Wu further discloses wherein each of said ablated portions have an hourglass shape or a cylinder shape (the thickness variation around the hole can be a wedge/hourglass shape [Fig. 1]). 
Regarding claim 18-19
Wu fails to expressly disclose wherein the nanopores have a cross-section of “less than or equal to about 1 nm at their widest point”, of instant claim 18, or “less than or equal to about 0.5 nm at their widest point”, of instant claim 19. 
Drndic discloses a solid state nanopore sequencing device [abstract] wherein the nanopores of the device have a cross-sectional dimension (diameter) in the range of from about 0.1 nm or even 0.5 nm to about 500 nm and that optimal pore size will be apparent to the user based upon their needs [Paras. 0128, 0284].
Given the teachings of Drndic regarding a pore size in the range of from about 0.1 nm or 0.5 nm to about 500nm, and the teaching that one skilled in the art would size the pore appropriately depending on the molecule being analyzed, it would have been obvious to have modified Wu to have selected and utilized a pore size within the disclosed range of Drndic (0.1nm-500nm), including those amounts that overlap within the claimed range (less than or equal to about 1 nm or 0.5 nm). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Regarding claim 20, Wu further discloses wherein the electron beam is a scanning transmission electron beam ([Pg. 2, Left Col., Para. 1]).
Regarding claim 27, Wu discloses the limitations of claim 25 as outlined previously. Wu discloses wherein the diameter of the nanopore is about 5 nm [Pg. 2, Left Col., Para. 1], but wherein sizes down to 1 nm in diameter are able to be made in amorphous SiN membranes  [Pg. 1, Right Col., Para. 2]. 
Wu fails to expressly disclose wherein the nanopore has a diameter of from about 1 nm to about 2.5 nm. 
Drndic discloses a solid state nanopore sequencing device [abstract] wherein the nanopores of the device have a cross-sectional dimension (diameter) in the range of from about 0.1 nm or even 0.5 nm to about 500 nm and that optimal pore size will be apparent to the user based upon their needs [Paras. 0128, 0284].
Given the teachings of Drndic regarding a pore size in the range of from about 0.1 nm or 0.5 nm to about 500nm, and the teaching that one skilled in the art would size the pore appropriately depending on the molecule being analyzed, it would have been obvious to have modified Wu to have selected and utilized a pore size within the disclosed range of Drndic (0.1nm-500nm), including those amounts that overlap within the claimed range (less than or equal to about 1 nm or 0.5 nm). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Response to Arguments
Applicant’s arguments in remarks filed 10/01/2020 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Assad et al. (ON Assad, ND Fiori, AH Squires, A Meller, Two color DNA barcode detection in photoluminescence suppressed silicon nitride Carlsen et al. (AT Carlsen, QK Zahid, J Ruzicka, EW Taylor, AD Hall, Interpreting the conductance blockades of DNA translocations through solid-state nanopores, ACS Nano 8(5) (2014) 4754-4760) disclose a silicon chip supporting a silicon nitride “thinned region” with a nanopore in the SiN region. Fiori et al. (ND Fiori, A Squires, D Bar, T Gilboa, TD Moustakas, A Meller, Optoelectronic control of surface charge and translocation dynamics in solid-state nanopores, Nat. Nanotechnol. 8(12) (2013) 946-951) and Meller et al. (WO 2014/153047 A1) disclose the irradiation of SiN to preferentially ablate N atoms to form silicon rich regions wherein more exposure time leads to a lower N/Si stoichiometry. George et al. (HB George, Y Tang, X Chen, J Li, JW Hutchinson, JA Golovchenko, MJ Aziz, Nanopore fabrication in amorphous Si: Viscous flow model and comparison to experiment, J. Appl. Phys. 108 (2010) 014310) disclose the formation of a silicon nitride membrane material with an amorphous Si layer forming a “thinned region” wherein the nanopore is located in the “thinned region”. Howitt et al. (DG Howitt, SJ Chen, BC Gierhart, RL Smith, SD Collins, The electron beam hole drilling of silicon nitride thin films, J. Appl. Phys. 103 (2008) 024310) disclose the depletion characteristics of Si and N during electron beam machining wherein nitrogen and silicon are both ablated but at different rates. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795